320 F.2d 715
115 U.S.App.D.C. 310
Arthur R. MORRISON, Appellant,v.RICHFIELD DAIRY, INC., Appellee.
No. 17244.
United States Court of Appeals District of Columbia Circuit.
Argued May 7, 1963.Decided May 16, 1963.

Mr. David I. Abse, Washington, D.C., for appellant.
Mr. James A. Belson, Washington, D.C., with whom Mr. Frank F. Roberson, Washington, D.C., was on the brief, for appellee.
Before DANAHER, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
A complaint in the District Court filed June 1961 claimed breach in April 1955 of a contract relating to employment and sought damages.  The District Court granted summary judgment for appellee after hearing arguments, inter alia, on the issue that the claim was barred as a matter of law by limitation under D.C. Code Ann. 12-201 (1961).


2
We find no error.


3
Affirmed.